Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Objection
Claims 8 and 11 partially recite “and/or”. Examiner strongly encourages correcting this issue as it is not clear if it is an AND or it is an OR. Examiner strongly encourages correcting this issue by claiming the AND in one claim, and the OR in a rewritten claim and not to combine them.
                                                      Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10,585,769.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Metadata
Firs controller 
Second controller 
Specified system memory location 
Failed state
Storing metadata to resilient storage
Storing snapshot in the resilient storage
Changes to the metadata are stored a log structured array





“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being an by Taylor United States Patent Application 2013/0111262 hereinafter T.
In regard to claims 1,8,15
T discloses controller-implemented method, comprising: receiving, by a first controller, data; storing, by the first controller (Figure 13A; CLOUD CONTROLLER 1300), metadata associated with the data in a specified
system memory location in random access memory; storing, by the first controller, second metadata received from a second controller (Figure 13A; CLOUD CONTROLLER 1306) with the metadata in the specified system memory location, thereby creating combined metadata; and in response to the second controller entering a failed state: storing, by the first controller, snapshots of the combined metadata to resilient storage at a predefined interval, continuing to receive, by the first controller, additional data, storing, by the first controller, metadata associated with the additional data in the specified system memory location, and storing, by the first controller, changes to the metadata which occur between the snapshots of the combined metadata, wherein the changes to the metadata are stored in a log structured array. (Figure 12) & (Paragraph 129) this citation is developed in Paragraph 182)
In regard to claims 2,9,16
T discloses the controller-implemented method of claim 1, wherein an external process is attached to the specified system memory location in response to the first controller entering a failed state while the second controller is also in a failed state, wherein the first and second controllers are included in a system, wherein the combined metadata 
In regard to claims 3, 10, 17
T discloses the controller-implemented method of claim 2, wherein the system is a data
storage system, wherein the first and second controllers are each coupled to a load
balancer. (Figure 1B; Item 120)
In regard to claims 4, 11, 18
T discloses the controller-implemented method of claim 1, comprising:
storing, by the first controller, the data in a write cache in the random access memory. (Paragraph 57)
In regard to claims 5, 12, 19
T discloses the controller-implemented method of claim 1, wherein the data is received from a load balancer, wherein the second metadata corresponds to second data received by the second controller from the load balancer, wherein information is split by
the load balancer to form the data and the second data. (Paragraph 50)
In regard to claims 6, 13, 20
T discloses the controller-implemented method of claim 1, wherein changes to the metadata which occur between the snapshots of the combined metadata and which are of a size that is in a predetermined range are blocked.
In regard to claims 7, 14
T discloses the controller-implemented method of claim 1, wherein the resilient storage is different than the specified system memory location in random access memory.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner